UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

MILTON RAYMOND HINSON . CIVIL ACTION

VERSUS NO. 19-10078

SCOTT STRICKLAND SECTION: “A”(3)
ORDER

The Court, having considered the complaint, the record, the applicable law, the Report and
Recommendation of the United States Magistrate Judge, and the objection to the Magistrate
Judge’s Report and Recommendation, hereby approves the Report and Recommendation of the
United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

IT IS ORDERED that plaintiff's complaint is DISMISSED WITHOUT PREJUDICE
for lack of subject matter jurisdiction.

aay

New Orleans, Louisiana, this_/ / ay of J , 2019.

UNITED STATES DISTRICT JUDGE

 
